Title: Introductory Note: From Robert Morris, [7 June 1795], with enclosures
From: 
To: 


This letter is one of many which Morris wrote to Hamilton concerning a debt which Morris owed to John B. Church. Hamilton was directly involved in this transaction because he handled Church’s business affairs in the United States while Church, who had married Elizabeth Hamilton’s sister Angelica, was in his native England.
Any student attempting to understand Morris’s numerous and involved efforts to pay the interest and capital of his debt to Church faces certain obstacles. In the first place, Church’s correspondence has not been found, and so far as is known there are no extant letters from Church explaining his part in, and his reactions to, the negotiations with Morris. Secondly, Hamilton’s side of the correspondence with Morris is missing, and one can only surmise whether or not it was purposefully destroyed. Finally, no scholar has had the temerity, let alone the ability, to undertake a full-length study analyzing all of Morris’s incredibly complex land speculations and his prolonged, as well as spectacular, descent into bankruptcy.
Although certain essential documents are missing, it is possible to reconstruct the history of Morris’s debt to Church with some degree of accuracy. Before May 31, 1793, Morris bought from Church one hundred shares of bank stock at £100 per share. At the time of this transaction Morris, instead of paying Church, secured the payment of the debt with a mortgage on “an Estate in Philadelphia.” Morris then “sold to Colo Hamilton 20290 Acres of Land at 7/6 [Pennsylvania] Curry ⅌ acre which at the Par of Exchange amounted to £4565..5.. Stg. and was … in part payment of the said Bank Stock.” This left the balance of the debt at £5434..15, and Morris transferred this obligation to his son Robert by drawing a bill of exchange on him in favor of Church. Robert Morris, Jr., was unable to pay Church, and another method for handling the debt was worked out. The upshot of the new arrangement was that the mortgage on the Philadelphia estate was canceled; the £4,565 for the 20,290 acres was turned over to Robert Morris, Jr.; the 20,290 acres reverted to Robert Morris, Sr.; and the “Original Debt contracted for 100 shares of Bank stock” was commuted to “$100,000 of Deferred debt payable in February 1795 … with interest of Six ⅌ Cent ⅌ Annum.” The agreement concerning the commutation of the debt was made by Robert Morris, Jr., and Church, and on May 28, 1795, Robert Morris, Sr., wrote to Church: “The bargain which my son made with you for the deferred Debt was an unpleasant transaction to me, but it was always my determination to comply with it.”
Because Morris did not have the money to pay Church in February, 1795, he sought other devices to meet his obligations. In the spring of that year he transferred to Church’s account certificates for seven hundred and fifty shares of the North American Land Company, which he hoped Church would sell and then use the money received for payment of the debt. In informing Church of this arrangement Morris wrote: “I had determined to make you a Consignment of a number of Shares in a plan which I have formed for the Sole Improvement and Settlement of Six million Acres of Land…. I shall now … carry my intentions into effect by sending you 750 Shares in the North American Land Compy which you will receive enclosed herewith—That is, the Certificates for the same together with Six printed Copies of the Plan by which you will perceive that these Shares are each of the value of 100 Mexican Dollars…. As you make Sale of these shares, you will be good enough to lay out the Money in the purchase of the deferred debt to the Amount which you are to receive from me….” Church rejected this proposal, and on October 17, 1795, Morris wrote to Church: “In case you have not disposed of the Shares of the North American Land Company transmitted to you by me, I request you will deliver them on my accot to James Marshall, Esqre.”
Throughout 1795 and the spring of 1796 Morris sought other ways to meet his obligation to Church. At various times he proposed the sale or mortgage of lands which he owned in different parts of Pennsylvania, but in each instance these proposals proved unsatisfactory to Hamilton. Morris also thought that he could use $140,000 of deferred debt deposited with Massachusetts to pay Church; this plan turned out, however, to be as illusory as others suggested by Morris. Because all other devices had either failed or been unacceptable to Hamilton, Morris turned to his lands in the Morris Reserve in upstate New York, and in April, 1796, he suggested that he mortgage one hundred thousand acres in that tract to secure payment of the debt to Church.
Morris’s proposal could not be put into immediate effect because Morris had already mortgaged the entire Reserve to secure another debt, and a suit in Chancery by his creditors prevented him from acting. The legal obstacles were, however, overcome, and a mortgage to Hamilton and a bond for the payment of $81,679.44 by January 1, 1801, with annual interest was executed by Morris on May 16, 1796. But again there was a delay, for following the execution of the mortgage, Morris conveyed to Garrett Cottringer a tract of his land adjoining that mortgaged to Hamilton, and the mortgage could not be perfected until May 31, after Cottringer’s name had been substituted for Morris’s in the mortgage to Hamilton. In summarizing this transaction in the account of his debts and holdings, Morris wrote: “100,000 Acres … was mortgaged to Alexander Hamilton, for the use of John B. Church, to secure the pay of $81,679.44 with interest, which I owed to him.”
Morris was not able to meet his first interest payment in January, 1797, and on the second day of that month he wrote to Church: “I … acknowledge the justice of your Claim. If it were as easy to pay as to acknowledge you would have a Remittance in this Letter.” In the same letter Morris wrote that he had directed James Marshall to ask Church if he wished to purchase the one hundred thousand acres which Morris had mortgaged; Church, however, “declined treating for them.”
Church arrived in the United States in mid-May, 1797, and it soon became apparent that he intended to take more drastic steps than Hamilton had to compel Morris to pay the interest due on the debt. On June 20, Hamilton transferred the mortgage on the one hundred thousand acres to Church, and on July 1 Church filed a suit in Chancery to have Morris directed to pay the interest on his debt to Church and, failing that, to have a foreclosure sale of the lands in question with the proceeds of the sale to be applied to the satisfaction of the debt.
Richard Harison, a New York attorney whom Morris had retained to represent him, did all within his power to delay the proceedings. Morris meanwhile sought to reassure Harison that he would shortly pay the interest, while at the same time he asked Church to be both understanding and lenient. But all his efforts were unavailing, and on November 27, 1797, Chancellor Robert R. Livingston ordered the seizure of all of Morris’s property in the state of New York. Morris attempted through legal maneuvers to have any action on this order postponed, but in mid-December the Chancellor directed a master to make a report on the interest and costs owed on the mortgage. If Morris did not provide the amount determined on within six months of the date on which the report was submitted, the Chancellor directed that the lands could be auctioned following a notice of six weeks.
Morris was at last placed in a position where he was forced to act, for the Chancellor’s order also stipulated that if enough money was not raised at the auction to satisfy Morris’s obligations to Church, Morris’s other sequestered property could be sold. Among such property was the so-called “Triangular Tract” which Morris had sold to Le Roy and Bayard and on which sale an installment was due Morris. Because Morris both needed and wanted the money from LeRoy and Bayard, he decided to settle with Church, and on February 17, 1798, he wrote to Harison: “Mr. Sam’l Sterrett sets out this day for N York in order to pay Mr. Church the arrears of interest and get the suit in Chancery dismissed. I refer him to you for instructions and help, and pray that you will see that every thing is legally and properly done so as to liberate my land and all my property from sequestration.” Morris, then, finally paid Church the interest, which had mounted to $10,821.63, and on March 2, 1798, the suit against him was dismissed.
In 1799 Church instituted proceedings in the Court of Chancery to foreclose the mortgage on the one hundred thousand acres, and in October of that year the Chancellor ruled that the tract could be sold to discharge the debt. It was purchased in 1800 by Church’s son Philip, who then transferred it back to his father. Within the next two years Philip Church established the tract’s first town and named it Angelica for his mother.
